UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7072


BRUCE EVERETT VOID-EL,

                Petitioner – Appellant,

          v.

JAMES CROSS,

                Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-CV-00007-IMK-DJJ)


Submitted:   February 10, 2011            Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Everett Void-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce Everett Void-El, a prisoner in federal custody

serving a sentence imposed by the District of Columbia, seeks to

appeal the district court’s order accepting the recommendation

of the magistrate judge and dismissing his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                     The order is not appealable

unless   a    circuit       justice      or    judge        issues    a     certificate       of

appealability.            28 U.S.C. § 2253(c)(1) (2006); see Madley v.

United   States      Parole       Comm’n,      278    F.3d    1306,        1310    (D.C.    Cir.

2002).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a   prisoner        satisfies       this       standard    by

demonstrating        that     reasonable           jurists     would        find    that     the

district      court’s      assessment         of   the      constitutional          claims    is

debatable     or     wrong.        Slack      v.     McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We    have    independently            reviewed       the     record    and

conclude      that    Void-El      has     not       made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

                                               2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3